             Case 2:18-cr-00104 Document 33 Filed 11/19/18 Page 1 of 1 PageID #: 125

                                       District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 11/19/2018                                                                Case Number 2:18-cr-00104
Case Style: USA v. Devin Allen Wolfe
Type of hearing Sentencing
Before the honorable: 2508-Copenhaver
Court Reporter Catherine Schutte-Stant                                          Courtroom Deputy Kelley Miller
Attorney(s) for the Plaintiff or Government Jennifer Rada Herrald


Attorney(s) for the Defendant(s) Tim C. Carrico


Law Clerk                                                                      Probation Officer Kiara Carper
                                                          Trial Time




                                                       Non-Trial Time




                                                         Court Time
2:34 pm to 2:42 pm
Total Court Time: 0 Hours 8 Minutes Non-Trial Time/Uncontested Time


                                                      Courtroom Notes
2:30 case set

2:34 - case called - government made an oral motion for a 30-day continuance of the sentencing hearing in order to
provide time for the government to investigate potential obstructive conduct of the defendant (the information was just
received today)

Defendant objects

Hearing continued to 1:30 p.m. on December 18, 2018

Defendant remanded

2:42 concluded
